            Case 2:18-cv-02599-PD Document 71 Filed 12/11/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER ALLEN TREADWAY, JR.,                         :
              Petitioner,                          :
                                                   :
            v.                                     :       Civ. No. 18-2599
                                                   :
MR. GIULMORE, et al.,                              :
                Respondents.                       :

                                             ORDER

       United States Magistrate Judge Elizabeth T. Hey has issued a Report and Recommendation

advising that I deny Petitioner Peter Treadway’s Petition for a Writ of Habeas Corpus. (Doc. No.

68.) Treadway has not objected to Judge Hay’s R&R. After carefully reviewing Judge Hay’s

thorough opinion, I conclude that her analysis is plainly correct. See Fed. R. Civ. P. 72(b) advisory

committee’s note to the 1983 amendment (“When no timely objection is filed, [I] need only satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.”); see also Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987).

       AND NOW, this 11th day of December, 2020, upon consideration of the Petition for a

Writ of Habeas Corpus (Doc. No. 1, 15, 63), Respondents’ Opposition (Doc. No. 65), and the

Report and Recommendation (Doc. No. 68), to which no objection has been filed, it is hereby

ORDERED that:

       1.        The Report and Recommendation is APPROVED and ADOPTED;

       2.        The Petition for a Writ of Habeas Corpus is DENIED with prejudice;

       3.        I will not conduct an evidentiary hearing because the record conclusively shows

that Treadway is not entitled to relief. See United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008);

       4.        There are no grounds to issue a certificate of appealability; and

       5.        The Clerk of Court shall CLOSE this case.
         Case 2:18-cv-02599-PD Document 71 Filed 12/11/20 Page 2 of 2




                                               AND IT IS SO ORDERED.


December 11, 2020                              /s/ Paul S. Diamond
                                               _________________________
                                               Paul S. Diamond, J.




                                         2
